Title: To James Madison from Horatio Scotte, 23 June 1815
From: Scotte, Horatio
To: Madison, James


                    
                        Georgtown Fols Street23d. June AD 1815
                        Your highness James Maddison Prs. U,S,
                    
                    I am under the nessesity of Praying to your Highnss for my Dicharg, as I have an edged Mother that is Lift with ought a Child to Spport Her in her advanst years, I Did not Enter into Servis of the U,S, for ganes, But for the Defence and Support of our Liberty there fore I am willing under the circumstances of my Old Mother to give up all Clames I have to the U,S, for my honorable Decharge, I Prsume your highness Will grant me my Dacharge that I may returne to my honorable Occopation and Du the honor that a Child ought to Shew to an honorable Mother, I am to your highness a humble Servent
                    
                        Horatio ScotteSergt. now under the Commandof Capt. James, H, HookComander of A Detachmentof the 38 Regt Infant.
                    
                